                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


Chantel Headspeth and Kalyee McBride,
on behalf of themselves & those similarly
situated,

          Plaintiffs,                                 Case No. 2:19-cv-2062
                                                      JUDGE SARAH D. MORRISON
          v.                                          Magistrate Judge Vascura

TPUSA, Inc. dba Teleperformance USA,

          Defendant.

                                       OPINION & ORDER

          Plaintiffs Chantel Headspeth and Kalyee McBride allege Defendant TPUSA, Inc. dba

Teleperformance USA (“Teleperformance”) violated the Fair Labor Standards Act (“FLSA”), 29

U.S.C. § § 201-219, and related Ohio statutes by not paying employees like themselves overtime

for time spent starting and logging into relevant computer systems. Teleperformance denies all

claims.

          Plaintiffs filed their Motion for Conditional Certification under § 216(b) of the FLSA on

September 16, 2019. Magistrate Judge Vascura conducted a Fed. R. Civ. P. 16 conference on

September 25, 2019. Her related order (ECF No. 17) pertinently provides:

                         Defense counsel requested the opportunity to depose those
                 individuals who have submitted declarations in support of
                 Plaintiffs’ Motion for Conditional Certification. The Court
                 denied Defendant’s request, explaining that at the conditional
                 certification phase, the court does not generally consider the merits
                 of the claims, resolve factual disputes, or evaluate credibility.
                 Defense counsel nevertheless requested the opportunity to file a
                 motion for discovery to brief the issue of whether these depositions
                 should proceed prior to Defendant’s deadline for filing an
                 opposition brief.



                                                  1
                       Plaintiffs’ counsel did not object to Defendant’s request for
               an opportunity to brief the issue, conditional upon Defendant
               entering into a tolling agreement in view of the fact that the
               statute of limitations continues to run until written consent i[s]
               filed with the Court. Accordingly, if Defendant enters into the
               agreed-upon tolling agreement, briefing on Plaintiffs’ Motion for
               Conditional Certification is STAYED pending resolution of
               Defendant’s forthcoming motion for discovery, which is due ON
               OR BEFORE OCTOBER 2, 2019. Plaintiffs’ memorandum in
               opposition to the forthcoming motion is due ON OR BEFORE
               OCTOBER 7, 2019. There will be no replies. The parties must
               limit their briefs to five pages. In the ruling on the forthcoming
               motion for discovery, the Court will establish a new deadline for
               Defendant to file its opposition to Plaintiffs’ Motion for
               Conditional Certification.

       The parties apparently entered into a tolling agreement because Teleperformance filed its

Motion for Limited, Pre-Conditional Certification Discovery and for Enlargement of Time to

Respond to Plaintiffs’ Pre-Discovery Motion for Conditional Certification by the deadline. (ECF

No. 18.) Plaintiffs’ opposition (ECF No. 23), Teleperformance’s supplement (ECF No. 24), and

Plaintiffs’ Response (ECF No. 25) followed. The Court now addresses the Motion for Discovery.

       Teleperformance seeks permission to depose the six individuals who submitted their

declarations in support of Plaintiffs’ Motion for Conditional Certification. Teleperformance

asserts such discovery is necessary “to determine the extent of the declarants’ personal

knowledge and whether Plaintiffs are similarly situated to the class they seek to conditionally

certify” because of the declarants’ “limited tenure” at Teleperformance’s facilities. (ECF No. 18

at 4.) Teleperformance alleges the discovery it seeks is far less expansive than that permitted

under the “modest plus” standard applied to conditional certification queries in which discovery

has already transpired. Id. 2-3. Teleperformance also conditionally moves the Court for an

extension of time of thirty days after its proposed discovery is completed to file its opposition to

Plaintiffs’ Motion for Conditional Certification. Id. 5.



                                                  2
        Plaintiffs oppose the motion. They note that the practice in this district is to adhere to the

“fairly lenient” standard when considering motions for conditional certification. See ECF No. 23

at 4 (citing cases.) Plaintiffs contend that granting the Motion for Discovery would inequitably

increase that burden to a “modest plus” standard for their Motion for Conditional Certification

despite the fact that plaintiffs are in charge of their case strategy. They further comment that

granting the Motion for Discovery would not automatically allow them reciprocal discovery,

thereby placing them at a further disadvantage. (ECF No. 23 at 4.)

        In the context of a § 216(b) motion for conditional certification, "[t]he lead plaintiff bears

the burden of showing that the proposed class members are similarly situated to the lead

plaintiff." Casarez v. Producers Serv. Corp., No. 2:17-CV-1086, 2018 WL 2389721, at *2 (S.D.

Ohio May 25, 2018). The Court determines whether a plaintiff sustains her burden to establish

that she is similarly situated to the putative collective action members by utilizing a two-phase

analysis. Id.

        The first phase, the conditional-certification phase, is conducted at the beginning of the

discovery process. At that point, "the plaintiffs need only make a modest factual showing that

they are similarly situated to proposed class members." Myers v. Marietta Memorial Hosp., 201

F. Supp. 3d 884, 890 (S.D. Ohio 2016) (internal quotations omitted). In keeping with the FLSA's

remedial purpose, "the standard at the first step is 'fairly lenient . . . and typically results in

conditional certification of a representative class.'" Myers, 201 F. Supp. 3d at 890 (quoting

Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 547 (6th Cir. 2006)). Importantly, at this initial

stage, the Court "does not generally consider the merits of the claims, resolve factual disputes, or

evaluate credibility." Waggoner v. U.S. Bancorp, 110 F. Supp. 3d 759, 765 (N.D. Ohio 2015)

(citing Swigart v. Fifth Third Bank, 276 F.R.D. 210, 214 (S.D. Ohio 2011)). Instead, the Court



                                                    3
ponders "whether potential plaintiffs were identified; whether affidavits of potential plaintiffs

were submitted; and whether evidence of a widespread . . . plan was submitted, and whether as a

matter of sound class management, a manageable class exists." Lewis v. Huntington Nat'l Bank,

789 F. Supp. 2d 863, 868 (S.D. Ohio 2011) (internal quotations omitted).

        The final certification stage is the second phase. It is conducted after discovery

concludes. Cowan v. Nationwide Mut. Ins. Co., No. 2:19-cv-1225, 2019 U.S. Dist. LEXIS

164312, at *16 (S.D. Ohio Sep. 25, 2019). When addressing this portion of the analysis, the

Court "examine[s] more closely the question of whether particular members of the class are, in

fact, similarly situated." Comer, 454 F.3d at 547. This is so because the Court has much more

information at this point upon which to base its decision of whether the proposed plaintiffs are

similarly situated. Id. Consequently, a much "stricter standard" is employed during the final

certification stage. Id.

        Essentially, Teleperformance seeks discovery to attack the credibility of the declarants.

But as Waggnor and Swigart establish, the conditional certification phase deals not in credibility.

Rather, credibility concerns are an issue for the second phase. And while both parties discuss the

implementation of the “modest plus” standard on the Motion for Conditional Certification as if it

would automatically result in the requested discovery being granted, they are mistaken. This

Court has previously noted:

                It is true that courts in this circuit have in some instances held a
                plaintiff to a slightly higher standard of proof at the conditional
                certification stage, "sometimes referred to as a "modest 'plus'
                factual showing." Jungkunz v. Schaeffer Inv. Research, Inc., 1:11-
                CV-00691, 2014 U.S. Dist. LEXIS 43490, 2014 WL 1302553, at
                *6-7 (S.D. Ohio Mar. 31, 2014) (citing Creely v. HCR ManorCare,
                Inc., 789 F.Supp.2d 819, 823-24 (N.D. Ohio 2011) (discussing
                cases)). Yet, this standard does not apply simply because the
                parties engaged in some discovery. Rather, the modest plus factual
                showing standard is considered only in cases where the parties

                                                  4
               conduct "discovery regarding the class certification question prior
               to the plaintiff moving for conditional certification." 2014 U.S.
               Dist. LEXIS 43490, [WL] at *7 (citing Creely, 789 F.Supp.2d at
               827) (emphasis added).

Casarez, 2018 U.S. Dist. LEXIS 88370, at *17-18. Here, Teleperformance moved for discovery

only after Plaintiffs filed their Motion for Certification; thus, consistent with Casarez, the

“modest plus” standard is not, and would not, be in play.

       For the foregoing reasons, the Court DENIES Teleperformance’s Motion for Limited,

Pre-Conditional Certification Discovery and for Enlargement of Time to Respond to Plaintiffs’

Pre-Discovery Motion for Conditional Certification (ECF No. 18) in its entirety.

Teleperformance’s Opposition to Plaintiffs’ Motion for Conditional Certification shall be filed

within ten days of this Opinion & Order.

       IT IS SO ORDERED.



                                                      /s/ Sarah D. Morrison
                                                      SARAH D. MORRISON
                                                      UNITED STATES DISTRICT JUDGE




                                                  5
